



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Flowers, 2020 ONCA 468

DATE: 20200716

DOCKET: C68015

Benotto, Fairburn and Jamal JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Theodore Guy Flowers

Appellant

Theodore Guy Flowers, self-represented

Jessica Smith Joy, for the respondent

Heard and released orally: July 9, 2020 by
    Teleconference

On appeal from the conviction entered on April 29, 2016 by
    Justice Julie Bourgeois of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

This is an appeal from conviction on multiple counts arising from a
    vehicular accident involving alcohol and a search incident to arrest. The
    appellant entered guilty pleas on February 27, 2017.

[2]

He did not show up for his sentencing date. The matter was put over for
    a very lengthy period of time, the reasons for which are not entirely clear on
    the record before us.

[3]

When the matter ultimately came on for sentencing, the appellant moved
    to strike his guilty pleas. While he did not bring a formal application to
    strike, at that point he was a self-represented individual who was detained on
    other matters. He suggested to the court that he had been under the mistaken
    impression at the time that he entered his guilty pleas, that the pleas would
    result in him being granted access to drug treatment programming through drug
    treatment court. He said that his desire to get into drug treatment was the
    reason he pled guilty, but that this had not occurred. He also said that he
    thought that he could strike the guilty pleas if he so desired.

[4]

We are satisfied that, at a minimum, the guilty pleas were not informed.
    There was no s. 606(1.1)
Criminal Code
plea inquiry conducted. Nor was
    a plea inquiry even referred to. While not dispositive of whether a guilty plea
    can withstand scrutiny, we note that none of the elements of s. 606(1.1) were
    inquired into before the pleas were entered. As well, in the context of a
    scheduling discussion relating to when the matter would return for sentencing,
    but prior to the guilty pleas being entered, the trial judge specifically
    observed that the plea could be struck and he could be re-arraigned.

[5]

In light of the record as a whole, including the absence of any plea
    inquiry and the comment about the apparent ease with which the plea could be
    struck, we are not satisfied that the pleas meet the requirements of being
    voluntary, unequivocal and informed.

[6]

The appeal is granted, the guilty pleas are set aside and the matter is
    remitted to the court of original jurisdiction.

M.L. Benotto J.A.

Fairburn J.A.

M. Jamal J.A.


